 Case 2:19-cv-01630-PSG-JPR Document 134 Filed 01/21/21 Page 1 of 4 Page ID #:1927




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     ABRAHAM C. MELTZER
 4   Assistant United States Attorney
     Chief, Civil Fraud Section
 5   LISA A. PALOMBO                     NOTE: CHANGES MADE BY THE COURT
     Assistant United States Attorney
 6   California State Bar No. 169119
           Room 7516, Federal Building
 7         300 N. Los Angeles Street
           Los Angeles, California 90012
 8         Tel: (213) 894-4042
           Fax: (213) 894-7819
 9         Email: Lisa.Palombo@usdoj.gov
     Attorneys for the
10   United States of America
11                         UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                               WESTERN DIVISION
14 UNITED STATES OF AMERICA ex rel.         No. CV 19-01630 PSG (JPRx)
   MALOU TUTANES-LUSTER,                     MODIFIED STIPULATED PROTECTIVE
15
                                             ORDER
16            Plaintiff,
17                                          [FILED HEREWITH: STIPULATION RE
              v.                            [PROPOSED] MODIFIED STIPULATED
18                                          PROTECTIVE ORDER]
     BROKER SOLUTIONS, INC. d/b/a NEW       Magistrate Judge:
19
     AMERICAN FUNDING,                      Hon. Jean P. Rosenbluth
20
              Defendant.
21
22
23
24
25
26
27
28
 Case 2:19-cv-01630-PSG-JPR Document 134 Filed 01/21/21 Page 2 of 4 Page ID #:1928




 1                                          RECITALS
 2         On November 19, 2019 (Dkt. 114) this Court entered the parties Stipulated
 3   Protective Order (“SPO”), which was modified on November 25, 2020 (Dkt. No. 130).
 4   Paragraph 7 of the SPO provides that “it may be modified by a Stipulated Order by the
 5   parties or by the Court for good cause shown.”
 6         Paragraph 4 the SPO defines “Confidential Information” as “non-public,
 7   confidential, proprietary, or commercially-sensitive information; non-public personally
 8   identifiable information related to borrowers and/or consumers (such as individuals’
 9   Social Security numbers, credit card and bank account numbers); and/or documents or
10   data which may constitute “consumer reports,” as that term is defined in the Fair Credit
11   Reporting Act, 15 U.S.C. §§ 1681 et seq.; as well as information or tangible things that
12   qualify for protection under Federal Rule of Civil Procedure 26(c).”
13         The definition of “Confidential Information” in the SPO does not allow the United
14   States Department of Veterans Affairs (“VA”), a non-party to this action, to protect and
15   produce documents responsive to subpoenas issued by the Defendant because the
16   definition does not encompass information that can be used to distinguish or trace an
17   individual’s identity, either alone or when combined with other personal or identifying
18   information that is linked or linkable to a specific individual. Additionally, a court order
19   is required before VA is authorized to produce the documents at issue. See 5 U.S.C. §
20   552a(b)(11), 38 U.S.C. § 5701(b)(2), and 38 C.F.R. § 1.511(b).
21         Therefore, the parties hereto agree that the Court should modify the existing SPO
22   to permit VA to produce, subject to an appropriate court order, documents responsive to
23   Defendant’s three duplicate subpoenas that contain Personal Identifying Information
24   (“PII”) such as veteran addresses and loan numbers. These documents are contained in a
25   system of records protected from disclosure under the Privacy Act, 5 U.S.C. § 552a, and
26   are also protected by VA’s confidentiality statute, 38 U.S.C. § 5701, and regulation, 38
27   C.F.R. § 1.511.
28
                                                  1
 Case 2:19-cv-01630-PSG-JPR Document 134 Filed 01/21/21 Page 3 of 4 Page ID #:1929




 1                                              ORDER
 2         IT IS HEREBY ORDERED:
 3         1.     Paragraph 4 of the SPO, which defines “Confidential Information”, shall be
 4   modified to include “Protected Information” in the definition of “Confidential
 5   Information” and specifically to include the following language: Any information that
 6   can be used to distinguish or trace an individual’s identity, either alone or when
 7   combined with other personal or identifying information that is linked or linkable to a
 8   specific individual.
 9         2.     All documents, pleadings, or transcripts of deposition testimony filed in this
10   litigation or any appeal of this litigation, that contain, or disclose the contents of the
11   Confidential Information shall be submitted under seal pursuant to Local Rule 79-5
12   governing confidential court records.
13         3.     At the conclusion of this litigation, including the deadline to appeal the
14   termination of the action to the extent an appeal is not effectuated, all originals or
15   reproductions of VA’s Confidential Information shall be destroyed or returned to counsel
16   for VA within 30 days of the termination of the action. Notwithstanding this language,
17   this shall not include documents (1) that have been filed with the Court; (2) that contain
18   notations of counsel or experts/consultants, in which case they are to be destroyed within
19   30 days of the termination of the action; or (3) documents contained in counsel’s email
20   and word processing systems, but the confidentiality of these documents must be
21   maintained. When the VA’s Confidential Information is destroyed the Receiving Party
22   will certify in writing to the VA that they have so destroyed such documents.
23         4.     Upon completion of this action, including the deadline to appeal the
24   termination of the action to the extent an appeal is not effectuated, counsel for the
25   Plaintiff and Defendant shall certify to this Court that they have irretrievably destroyed
26   all documents which contain VA’s Confidential Information. They shall further certify
27   that they have destroyed all copies and/or duplicates, as defined by Rule 1001(4) of the
28
                                                    2
 Case 2:19-cv-01630-PSG-JPR Document 134 Filed 01/21/21 Page 4 of 4 Page ID #:1930




 1   Federal Rules of Evidence, they have made of such documents or documents containing
 2   VA’s Confidential Information.
 3         5.     This Modified Stipulated Protective Order is not intended to compromise
 4   the rights of any party to object to discovery pursuant to the Federal Rules of Civil
 5   Procedure or any other governing authority nor is it intended to alter any burden of proof
 6   regarding any assertion of privilege in this matter.
 7         6.     Nothing in this Modified Stipulated Protective Order shall prohibit a party
 8   or VA from seeking further protection of the Confidential Information by stipulation
 9   among the parties, approved by the Court, or by application to the Court directly.
10         7.     This Modified Stipulated Protective Order does not constitute any ruling on
11   the question of whether any particular document or category of information is properly
12   discoverable or admissible and does not constitute any ruling on any potential objection.
13   Other than explicitly set forth herein this Modified Stipulated Protective Order does not
14   apply to any information or documents subject to a claim of privilege or other basis of
15   exclusion, and this Modified Stipulated Protective Order shall not be precedent for
16   adopting any procedure with respect to the disclosure of any such other information.
17         8.     All other provisions of the parties’ November 19, 2019 SPO (Dkt. 114)
18   shall remain in effect.
19         9.     VA shall designate relevant documents that contain Confidential
20   Information as “Confidential” pursuant to this Modified Stipulated Protective Order and
21   produce them forthwith.
22
23   IT IS SO ORDERED.
24
25   Dated: January 21, 2021                 ______________________________________
                                             UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                  3
